Citation Nr: 9913452	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  92-19 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right foot.

2.  Entitlement to service connection for plantar warts 
and/or calluses of the right foot.  


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran is a member of the National Guard.  His only 
period of active military service was when he was activated 
for service during Desert Shield/Desert Storm.  This period 
of service extended from November 21, 1990 to March 29, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  That rating decision granted service 
connection for scar of the right foot and assigned a 
noncompensable (0%) rating, effective in March 1991.  That 
rating decision also denied service connection for plantar 
warts and calluses of the right foot and osteoarthritis of 
the right foot. 

The case was previously before the Board on several 
occasions.  Most recently it was before the Board in January 
1997, when it was remanded for additional medical opinions.  
The Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service medical records show treatment for plantar 
warts on the right foot during service.  

3.  There is no competent medical evidence of a current 
osteoarthritis disability of the right foot.


CONCLUSION OF LAW

1.  The appellant has not presented a well grounded claim for 
service connection for osteoarthritis of the right foot, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) 
(1998). 

2.  Plantar warts on the right foot were incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110, (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  

Service connection may also be established for a current 
disability on the basis of aggravation.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 (1998).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service. This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

II.  Osteoarthritis of the Right Foot

The veteran claims that he warrants service connection for 
osteoarthritis of the right foot.  In this case, the 
determinative issues presented by the claim are (1) whether 
the veteran had osteoarthritis of the right foot during 
service; (2) whether he has any current osteoarthritis of the 
right foot; and, if so, (3) whether this current disability 
is etiologically related to active service.  The Board 
concludes that medical evidence is needed to lend plausible 
support for all of the issues presented by this case because 
they involve questions of medical fact requiring medical 
knowledge or training for their resolution.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In November 1990 a service department examination of the 
veteran was conducted.  This was shortly before the veteran 
entered his period of active service for Desert Storm.  The 
report of medical history indicated that the veteran had a 
prior history of a "fracture right 5th metatarsal."  The 
service medical records reveal that the veteran was treated 
for plantar warts during his short period of active service.  

In June 1991 a VA examination of the veteran was conducted.  
Physical examination revealed plantar warts on the veteran's 
right foot.  The accompanying radiology report revealed that 
x-ray examination of the right foot had been conducted.  X-
rays revealed "a loose bony fragment seen near the distal 
end of the 1st toe, right foot, and articular margins of the 
distal end of the proximal phalanx and base distal phalanx."  
The findings were suggestive of:  "1. Severe osteoarthritic 
changes.  2. Metabolic bone disease, such as gouty arthritis.  
3. Infectious arthritis.  4. Unusual fungal infection.  
Further diagnostic evaluation, clinically or chemically, will 
be helpful for further evaluation."  The radiologist did not 
render a final diagnosis rather the impression was 
"differential diagnosis as discussed."  The Board notes 
that the radiologist did not give a definitive diagnosis; yet 
the examining physician rendered a diagnosis of "severe 
osteoarthritis right foot."  

In May 1995 another VA examination of the veteran's feet was 
conducted.  X-ray examination of the right foot revealed "an 
old nonunion of the distal aspect of the proximal phalanx 
which appears to be an avulsion-type injury in nature.  The 
patient has . . . a bony prominence over the interphalangeal 
joint of the right great toe which is asymptomatic secondary 
to an old avulsion fracture of the interphalangeal joint."  
No diagnosis of osteoarthritis was made.  The actual 
radiology report, also dated May 1995, states "no 
significant degenerative joint disease identified."  

In April 1997 still another VA examination of the veteran's 
feet was conducted.  The diagnosis states "old fracture of 
the right great toe with osteoarthritis, not related to his 
active duty."  Subsequently, the examining physician 
reviewed the entire claims file and all of the medical 
evidence of record.  His medical opinion, based on review of 
all of the x-ray evidence of record, was that the veteran had 
x-ray evidence of an old avulsion  fracture of the right 
great toe, but that there was no evidence to support a 
diagnosis of osteoarthritis.  

The veteran has a history of an avulsion fracture of the 
right great toe in 1981, which is prior to his short period 
of active service.  A qualified physician has reviewed all of 
the medical evidence of record and determined that the 
veteran does not have osteoarthritis of the right foot.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).  The 
competent medical evidence of record does not reveal a 
current arthritis disability of the right foot.  With no 
current disability the veteran does not meet the first 
element required for the claim to be well grounded.  See 
Caluza, 7 Vet. App. at 506.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim for service connection for 
arthritis of the right foot well grounded.  See also Epps v. 
Brown, 9 Vet. App. 341 (1996).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

III.  Plantar Warts

In November 1990 a service department examination of the 
veteran was conducted.  This was shortly before the veteran 
entered his period of active service for Desert Storm.  The 
report of medical history indicated that the veteran had a 
prior history of a "fracture right 5th metatarsal."  There 
is no indication that the veteran had plantar warts on his 
right foot at this time.  The Board must assume that a 
competent medical examination of the veteran was conducted by 
the service department and that the examining physician would 
have physically examined the veteran's right great toe upon 
learning of a history of a fracture.  This being so, the 
Board finds it difficult to believe that any pre-existing 
plantar warts on the veteran's right foot would not have been 
noted.  

The service medical records reveal that on November 30 1990 
the veteran was seen for treatment of calluses and plantar 
warts on the right foot.  The Board notes that this was 
within 10 days of his entry into active service.  The service 
medical records reveal several other instances of treatment 
for plantar warts on the right foot.  Subsequent to service 
there is medical evidence showing continued treatment for 
plantar warts on the veteran's right foot.  

In April 1996 a VA physician rendered a medical opinion that 
the veteran's plantar warts "probably existed prior to 
entry" into active service.  The Board understands the 
reasoning of this opinion.  It is difficult to believe that a 
medical condition such as plantar warts spontaneously erupted 
within 10 days of the veteran's entry into active service, 
without pre-existing service.  However, veterans are presumed 
to have entered active service in sound condition as to their 
health except for defects noted at the time of examination 
for entrance into service.  38 U.S.C.A. § 1111 (West 1991); 
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The law 
provides that every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities or disorders noted 
at the time of examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137 (West 1991); 38 C.F.R. § 3.304(b) (1998).  The 
presumption only attaches where there has been an induction 
examination in which the disability subsequently noted was 
not detected.  See Bagby, supra.

In the present case, when the veteran was examined for entry 
into service on November 16, 1990 and the warts were not 
noted, even though the veteran's right foot was presumably 
examined because of his history of a fractured right great 
toe.  While the VA medical opinion indicates that he plantar 
warts "probably existed prior to entry," the Board is 
hesitant to find that this opinion meets the standard of 
"clear and unmistakable evidence" required to overcome the 
presumption of soundness.  The first medical evidence of 
plantar warts is in the service medical records.  as such, 
service connection is granted for plantar warts of the 
veteran's right feet.  


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for osteoarthritis of the right foot is 
denied.

Service connection for plantar warts of the right foot is 
granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

